Citation Nr: 1326316	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-21 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Tennessee Valley Healthcare System, Murfreesboro, Tennessee

THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Cumberland Medical Center for medical treatment from December 3, 2010, to December 5, 2010.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Appellant served on active duty from May 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a    decision of the Tennessee Valley Healthcare System, Murfreesboro, Tennessee.  

The  Appellant requested a Board hearing via videoconference.  See VA 9 dated in August 2011.  The hearing was scheduled for February 2012.  Notice of the hearing was sent to the address of record and the regularity of the mail is presumed.  The  Appellant failed to appear and as such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).     


REMAND

Further development is necessary prior to analysis of the Appellant's reimbursement claim.  

The Appellant requests payment or reimbursement of medical expenses incurred at Cumberland Medical Center for medical treatment from December 3, 2010, to December 5, 2010.  He claims that he was ordered by VA to go to the nearest emergency room on the initial date of treatment due to "crashing blood pressure" since the VA hospital was 95 miles from his home.  See VA Form 9 dated in August 2011.

The record compiled for appellate review of this matter to this point is woefully incomplete.  

First, the Board is unclear as to whether the Appellant is a service-connected or non-service connected Veteran.  Such clarification must be made available to the Board as it determines the applicable regulations for entitlement to emergency treatment.  From a review of the Statement of the Case (SOC), it would appear that the Appellant is a non-service connected Veteran as the Veterans Millennium Health Care and Benefits Act under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002 was cited.  If treatment was for a service-connected disability, eligibility for reimbursement would be under 38 U.S.C.A. § 1728.  

The following have not been associated with the VHA Medical Folder: the Appellant's claim for reimbursement; the denial of the claims for reimbursement dated between January 2011 and February 2011; notice of the denial to the Appellant; the Appellant's notice of disagreements dated in March 2011; and the April 2011 clinical reconsideration and denial of episode of care.  Such records must be obtained upon Remand.  38 C.F.R. § 3.159.

If the Appellant is a non-service connected Veteran, as the Board suspects from the citation noted above, the following is also missing from the record: information as to whether the Appellant was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; whether the Appellant is financially liable to the provider of emergency treatment for that treatment; and whether the Appellant has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.   

 It also appears that VA and/or private treatment records are missing from the record.  There is a reference to a telephone care note instructing the Appellant to go to his local emergency room at his own expense.  The December 3, 2010, admission report references a visit by the Appellant three weeks prior at the VA for hypertension, which contains a notation that the Appellant's primary care physician (PCP) told him to go to the hospital for further evaluation.  The Triage Assessment from Cumberland Medical Center contains a notation that the Appellant called his PCP and was told to come to the emergency room for evaluation.  There is also a reference to electrocardiogram interpretation and report by Dr. SW dated December 4, 2010.  None of these records have been associated with the folder and must be obtained upon Remand.  38 C.F.R. § 3.159 (c)(1), (2).

Finally, all due process requirements must be met.  The Appellant should be given another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Clarify for the record whether the Appellant is a service-connected or non-service connected Veteran.  

2.  Take all indicated action in order to obtain copies of: (a) the Appellant's claim for reimbursement; (b) the denial of the claims for reimbursement dated between January 2011 and February 2011; (c) notice of the denials to the Appellant; (d) the Appellant's notice of disagreements dated in March 2011; and (e) the April 2011 clinical reconsideration and denial of episode of care.    

3.  Take all indicated action to clarify for the record whether: (a) the Appellant was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (b) whether the Appellant is financially liable to the provider of emergency treatment for that treatment; and (c) whether the Appellant has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.   

4.  Obtain VA/private treatment records as follows: (a) VA telephone care note instructing the Appellant to go to his local emergency room at his own expense; (b) VA treatment of the Appellant three weeks prior to the December 2010 admission (containing a note by his PCP to go to the hospital for further evaluation); (c) Cumberland Medical Center record showing the Appellant called his PCP and was told to come to the emergency room for evaluation; and (d) copy of the electrocardiogram interpretation and report by Dr. SW dated December 4, 2010.  38 C.F.R. § 3.159 (c)(1), (2).

All requests for records and their responses must be clearly delineated in the claims folder.  All identified private treatment records should be requested directly from the healthcare providers.  At least one follow-up request must be made if a response is not received to the initial request for records. 

5.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Appellant an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


